—Judgment unanimously affirmed. Memorandum: Upon our review of the record, we find no merit to defendant’s contention that the court *964erred in failing, sua sponte, to order that defendant be examined pursuant to CPL 730.30 (1) to determine his fitness to proceed to trial (see, People v Armlin, 37 NY2d 167, 171; People v Ross, 185 AD2d 661, lv denied 80 NY2d 934).
We decline to modify defendant’s sentence in the interest of justice. (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Sexual Abuse, 1st Degree.) Present— Pine, J. P., Balio, Callahan, Davis and Boehm, JJ.